DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Claim Objections
Claims 1, 4, 12 and 14-17 are objected to because of the following informalities:
Regarding Claim 1, in line 1, “Method” should be “A method”; in lines 8-9, “the first and further synchronization signals” should be “the first synchronization signal and further synchronization signals”.
Regarding Claim 4, in line 2, “different cell” should be “a different cell”.
Regarding Claim 12, “the step” should be “a step”.
Regarding Claim 14, “the step” should be “a step”.
Regarding Claim 15, “the step” should “a step”.
Regarding Claim 16, in line 1, “Method” should be “A method”; in line 2, “the steps” should be “steps”.
Regarding Claim 17, in line 2, “the user device” should be “the user equipment”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "said cells" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said cells" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0014493).

transmitting a plurality of synchronization signals at different frequencies within a wideband carrier from the base station, wherein each synchronization signal is associated with each one cell supported by the base station ([0037] A wideband CC may consist of narrow band CCs and carry multiple synchronization signal blocks or synchronization sequence blocks; [0048] different numbers of frequency domain SS-blocks are transmitted through different cells; [0052] the terminal 310 may select one of a plurality of frequency locations at which frequency domain SS-blocks are transmitted to select a cell for use in initial access. The terminal may configure the selected frequency location as the reference frequency location at operation S320; [0064] The serving cell base station may select M frequency locations as measurement targets among N SS-blocks having the same SS-block index in the frequency domain and configure the selected frequency locations to the terminal through an RRC message at operation S340; [0071] The terminal performs RSRP measurement on individual SS-blocks corresponding to M frequency locations at operation S350. The terminal may measure RSRP values at the SS-blocks corresponding to the M frequency locations for the serving cell and the neighboring cells);
transmitting a first cell signal from the base station to the user equipment, which first cell signal provides information identifying further synchronization signals transmitted by the base station at different frequencies within the wideband carrier ([0060] The base station may transmit to the terminal the information on the frequency locations 

Regarding Claim 17, Kim teaches detecting capability of the user device to detect synchronization signals at said different frequencies during a common synchronization signal burst; transmitting said information, identifying further synchronization signals, in the first cell signal responsive to detecting said capability ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station; [0060] The base station may configure to the terminal one or more bandwidth parts based on the wideband capability information received from the terminal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yoon et al. (US 2019/0363809, relying on the provisional applications 62/542,306 and 62/521,265).
Regarding Claim 1, Kim teaches method for establishing access ([0052] initial access) for a user equipment ([0051] terminal) in a wireless communication system ([0037] new RAT system) including a base station ([0051] base station), comprising
detecting, in the user equipment, a first synchronization signal transmitted from the base station, which first synchronization signal is associated with a cell supported by the base station ([0052] the terminal 310 may select one of a plurality of frequency locations at which frequency domain SS-blocks are transmitted to select a cell for use in initial access. The terminal may configure the selected frequency location as the reference frequency location at operation S320);

detecting signal strength of a plurality of synchronization signals among said first synchronization signal and said further synchronization signals ([0071] The terminal performs RSRP measurement on individual SS-blocks corresponding to M frequency locations at operation S350. The terminal may measure RSRP values at the SS-blocks corresponding to the M frequency locations for the serving cell and the neighboring cells).
However, Kim does not teach wherein the first and further synchronization signals are time aligned or offset within a defined range.
	In an analogous art, Yoon teaches wherein the first and further synchronization signals are time aligned or offset within a defined range ([0160] similar to the above-described embodiment where SSB transmission periodicity is directly configured, an 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoon’s method with Kim’s method so that based on the timing information of the corresponding cell and the SSB transmission periodicity, the UE can measure RSRP only at the time when the SSB is transmitted, thereby reducing UE power consumption (Yoon [0112]). Moreover, it is possible to not only avoid unnecessary power consumption at the UE but also reduce UE complexity (Yoon [0155]).

	Regarding Claim 2, the combination of Kim and Yoon, specifically Kim teaches each synchronization signal is associated with a different cell supported by the base station within the wideband carrier ([0037] A wideband CC may consist of narrow band CCs and carry multiple synchronization signal blocks or synchronization sequence blocks; [0071] The terminal may measure RSRP values at the SS-blocks corresponding to the M frequency locations for the serving cell and the neighboring cells).

	Regarding Claim 3, the combination of Kim and Yoon, specifically Kim teaches said information identifies synchronization signal blocks ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335).

Regarding Claim 5, the combination of Kim and Yoon, specifically Kim teaches said information identifies synchronization signal block location for said cells within a resource spectrum ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3).

Regarding Claim 6, the combination of Kim and Yoon, specifically Kim teaches said information identifies synchronization signal block location configuration for said cells ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3).

Regarding Claim 7, the combination of Kim and Yoon, specifically Kim teaches said first cell signal is received in the user equipment from the base station in radio resource control signaling ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335).

Regarding Claim 8, the combination of Kim and Yoon, specifically Kim teaches said time aligned synchronization signals are at least partly overlapping in time ([0039] two SS-blocks are simultaneously transmitted to the WB UE 120 per CC in the frequency domain; [0041] The SS-blocks being simultaneously transmitted in time at different frequencies may have the same SS-block index; FIG. 2 shows SSBs from frequency 1 and frequency 2 are overlapped in time).

Regarding Claim 9, the combination of Kim and Yoon, specifically Kim teaches said plurality of synchronization signals are simultaneously detected in said different frequencies ([0049] the terminal performs reference signal received power (RSRP) measurement on multiple frequency domain SS-blocks being simultaneously transmitted by a base station over one CC; [0071] The terminal performs RSRP measurement on individual SS-blocks corresponding to M frequency locations at operation S350. The terminal may measure RSRP values at the SS-blocks 

Regarding Claim 10, the combination of Kim and Yoon, specifically Kim teaches said information identifies time aligned synchronization signals at said different frequencies during a common synchronization signal burst ([0041] The SS-blocks being simultaneously transmitted in time at different frequencies may have the same SS-block index; FIG. 2 shows SSBs from frequency 1 and frequency 2 are overlapped in time).

Regarding Claim 11, Kim does not teach said plurality of synchronization signals are detected within a range of 5ms.
In an analogous art, Yoon teaches said plurality of synchronization signals are detected within a range of 5ms ([0216] the transmission periodicity of an SSB can be selected from [5 ms, 10 ms, 20 ms, 40 ms, 80 ms, 160 ms]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoon’s method with Kim’s method so that based on the timing information of the corresponding cell and the SSB transmission periodicity, the UE can measure RSRP only at the time when the SSB is transmitted, thereby reducing UE power consumption (Yoon [0112]). Moreover, it is possible to not only avoid unnecessary power consumption at the UE but also reduce UE complexity (Yoon [0155]). Moreover, the UE power consumption can be saved because the SS blocks from the cells can be detected within a fixed time period.

max. This value of Mmax may be carried in the UE capability information being transmitted to the base station; [0060] The base station may configure to the terminal one or more bandwidth parts based on the wideband capability information received from the terminal).

Regarding Claim 13, the combination of Kim and Yoon, specifically Kim teaches said indication announces capability of detecting synchronization signals at said different frequencies during a common synchronization signal burst ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station).

Regarding Claim 15, the combination of Kim and Yoon, specifically Kim teaches the step of transmitting an indication that the user equipment will detect synchronization signals at different frequencies within the wideband carrier, from the user equipment to max. This value of Mmax may be carried in the UE capability information being transmitted to the base station).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yoon et al. and Takeda et al. (US 2020/0322925).
Regarding Claim 4, the combination of Kim and Yoon does not teach said information identifies synchronization signal block numerology for different cell supported by the base station.
In an analogous art, Takeda teaches said information identifies synchronization signal block numerology for different cell supported by the base station ([0011] a user terminal has a control section that controls communication using at least one of a plurality of numerologies with different subcarrier spacings, and a receiving section that receives information related to numerology for use in communication are provided; [0072] it is possible to establish timing synchronization among cells of varying numerologies that operate in different frequencies. Since timing synchronization can be easily established by combining arbitrary frequencies, TDD carriers that use different numerologies, even when run in adjacent frequencies, can communicate without interferer ring with one another. In addition, when carrier aggregation and dual connectivity to use cells of different numerologies that operate in different frequencies are executed with respect to a single user terminal; [0092] the user terminal acquires 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takeda’s method with Kim’s method so that it is possible to realize adequate communication in a next generation communication system into which a plurality of numerologies are introduced (Takeda [0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yoon et al. and da Silva et al. (US 2020/0100238, relying on the provisional application 62/521,089).
Regarding Claim 14, the combination of Kim and Yoon does not teach the step of receiving a second cell signal from the base station in the user equipment, which second cell signal provides information identifying synchronization signals of different cells available within a wideband carrier of a neighbor base station.
In an analogous art, da Silva teaches the step of receiving a second cell signal from the base station in the user equipment, which second cell signal provides information identifying synchronization signals of different cells available within a wideband carrier of a neighbor base station ([0051] the terminal device receives an instruction from a first network node (which may be a serving radio access node for the terminal device). The instruction may instruct the terminal device to detect and report one or more parameters of the SS blocks transmitted by a second network node. Note 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined da Silva’s method with Kim’s method so that the neighboring base stations with different time and frequency position of SS bursts from the serving node can be efficiently detected and synchronized, and thereby it can improve the measurement and handover process of the NR system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2020/0229017) teaches method for sending and receiving synchronization/broadcast signal blocks of a serving cell and neighbor cells.
Hapsari et al. (US 2020/0045671) teaches method for user equipment camping-on and synchronization acquisition.
Zhang (US 2020/0367243) teaches method for SS blocks reception and RRM measurement in a large bandwidth.

Kim et al. (US 2015/0296467) teaches method for transmitting/receiving synchronization signals in wireless communication system.
Harada et al. (US 2016/0088579) teaches method for detects a transmission timing of the synchronization signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413